 1 RICHARD E. MCGREEVY (SBN 71889)
   BRIAN LEACH (SBN 244744)
 2 Leach & McGreevy, LLP
   2833 Laguna Street
 3 San Francisco, CA 94123
   Telephone: 415-775-4455
 4 Facsimile: 415-775-7435

 5 Attorney for Plaintiff

 6 ALEX G. TSE (CABN 152348)
   United States Attorney
 7 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 8 MICHELLE LO (NYBN 4325163)
   Assistant United States Attorney
 9        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102-3495
10        Telephone: (415) 436-7180
          Facsimile: (415) 436-6748
11        Michelle.Lo@usdoj.gov

12 Attorneys for the United States of America

13
                                         UNITED STATES DISTRICT COURT
14
                                    NORTHERN DISTRICT OF CALIFORNIA
15
                                            SAN FRANCISCO DIVISION
16

17
     PETER J. SPEAR,                                   )   Case No. 17-cv-5257-JCS
18                                                     )   Related Case No. 16-cv-3132-JCS
                            Plaintiff,                 )
19                                                     )   STIPULATION OF DISMISSAL WITH
           v.                                          )   PREJUDICE
20                                                     )
     THE UNITED STATES OF AMERICA,                     )
21                                                     )
                            Defendant.                 )
22                                                     )

23

24

25

26

27

28

     STIPULATION OF DISMISSAL WITH PREJUDICE
     C 17-5257 JCS
 1                            STIPULATION OF DISMISSAL WITH PREJUDICE

 2            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff, Peter J. Spear, and

 3 Defendant, United States of America, hereby stipulate to dismiss with prejudice the above-captioned

 4 action, including all claims asserted therein. The parties further stipulate that each party will bear its

 5 own costs and attorney’s fees.

 6 Dated:
                                                                     Richard McGreevy
 7                                                                   Brian Leach
                                                                     LEACH &McGREEVY, LLP
 8                                                                   Counsel for Plaintiff

 9
     Dated:                                                          ALEX G. TSE
10                                                                   United States Attorney
                                                ISTRIC
11
                                          T ES D         TC
                                        TA                   Michelle Lo
                                                                  O
                                   S




12                                                           Assistant United States Attorney
                                                                   U
                                  ED




                                                                    RT

                                                             Counsel for United States of America
                                                      E R ED
                              UNIT




13                                             OO R D
                                       IT IS S
                                                                          R NIA



14
                                                               ero
                                                        h C. Sp
                              NO




                                                     sep
15 Dated: 10/17/18                          Judge Jo
                                                                         FO
                                RT




                                                                     LI




16                                     ER
                                   H




                                                                     A




                                            N                        C
                                                              F
17                                              D IS T IC T O
                                                      R
18

19

20

21

22

23

24

25

26

27

28
     STIPULATION OF DISMISSAL WITH PREJUDICE
     C 17-5257 JCS
                                                                     1
